Citation Nr: 0334564	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  96-38 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a bilateral hand 
disability.

4.  Entitlement to service connection for a bilateral ankle 
disability.

5.  Entitlement to service connection for an elbow 
disability.

6.  Entitlement to service connection for a bilateral knee 
disability.

7.  Entitlement to service connection for bilateral vision 
impairment.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for osteoarthritis.

10.  Entitlement to service connection for jock rash with 
dermatosis.

11.  Entitlement to service connection for gum disease.

12.  Entitlement to service connection for varicocele of the 
left testicle.

13.  Entitlement to service connection for varicose veins of 
the lower extremities.

14.  Entitlement to service connection for ankylosis of the 
lower extremities.

15.  Entitlement to service connection for polysubstance 
abuse.

16.  Entitlement to service connection for "buck shot" 
injuries to the lower extremities.

17.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  


FINDING OF FACT

There is no basis for granting entitlement to service 
connection for polysubstance abuse.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for polysubstance abuse lacks legal merit and entitlement 
under the law.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.301(a),(c)(2),(3) 
(2003); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Polysubstance Abuse

Factual Background

In September 1994, the veteran filed a claim alleging 
entitlement to service connection for polysubstance abuse.  

Of record are 1994 Superior Court documents regarding the 
veteran's addiction to narcotics and drug offenses.  A VA 
examination was conducted in October 1994, and the examiner 
noted the veteran's abuse of heroin, beer and wine, and 
stated that he had admitted his addiction to and preference 
for heroin.  VA and non-VA treatment records reflect a 
reported history of drug abuse and the veteran's request for 
treatment.  


Criteria

Direct service connection may not be granted for alcoholism 
and polysubstance abuse because such conditions are 
considered to be the result of willful misconduct.  38 
U.S.C.A. §§ 101(16) and 105(a); 38 C.F.R. § 
3.301(a),(c)(2),(3) (1998).  At one time, secondary service 
connection could be granted for disability resulting from the 
abuse of alcohol and drugs.  38 C.F.R. § 3.310(a).  Section 
8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 
1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
amended 38 U.S.C.A. § 1110, effective for claims filed after 
October 31, 1990, to prohibit the payment of compensation for 
any disability that is the result of a veteran's own abuse of 
alcohol, including secondary service connection.  VAOPGCPREC 
2-98 and VAOPGCPREC 2-97.  The current law essentially 
prohibits granting service connection for alcoholism and 
substance abuse for VA compensation purposes.  


Preliminary Matter - Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed, and a 
letter addressing the VCAA was issued to the veteran in 
November 2001.  Thus, no further assistance to the appellant 
is required to comply with any duty to assist him.  See 38 
U.S.C.A. § 5103A (West 2002).  

In this regard there has been notice as to information 
needed, and there has been a decision and a statement of the 
case and supplemental statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  

All pertinent notice has been provided in the documents sent 
to the veteran.  Additionally, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed, as this is a case in which the laws and regulations, 
as opposed to the facts, govern its disposition.


Analysis

The veteran's longstanding history of polysubstance abuse is 
documented throughout the record.  His claim for 
polysubstance abuse was filed in September 1994, which is 
clearly after October 31, 1990.  Therefore, service 
connection for polysubstance abuse cannot be granted as a 
matter of law.  Where a claim is absent of legal merit or 
there is a lack of entitlement under the law, the claim must 
be terminated.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for polysubstance abuse is 
denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

A review of the claims file shows that the RO has made 
unsuccessful attempts to secure the veteran's service medical 
and personnel records.  The veteran completed an NA Form 
13055 in June 1998, wherein he provided his service number, 
unit assignment, and treatment dates and locations.  The 
veteran also provided his service number on a Standard Form 
180 completed in October 1994 and on the VA Form 21-526 filed 
in September 1994.  However, the service numbers provided on 
each of these documents have been transposed.  Therefore, it 
is not clear if the correct service number has been used for 
the purposes of securing service personnel and medical 
records.  Also, it is indicated that the veteran served under 
a different name.  

The VCAA requires VA to make reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  Furthermore, with regard to 
records from a Federal department or agency, the VCAA 
requires that "efforts to obtain those records shall 
continue until they are obtained unless it is reasonably 
certain that the records do not exist or that further efforts 
to obtain them would be futile."  (emphasis added).  
Documentary evidence that further efforts would be "futile" 
is not currently included in the claims folder.  With regard 
to efforts to obtain any VA or other government agency 
records, if such records ultimately are not available, the RO 
must secure written evidence to that effect, and provide 
appropriate notice in accordance with 38 U.S.C. § 
5103A(b)(2). 

Pursuant to the filing of his claim, a VA examination was 
conducted in October 1994.  However, there are no opinions 
regarding a nexus between any of the claimed disabilities and 
the veteran's service.  Therefore, without the service 
records and the requisite nexus opinions, the evidence of 
record is insufficient to decide the issue of service 
connection with any certainty.  

Since the Board cannot exercise its own independent judgment 
on medical matters, further examination is required, to 
include an opinion based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  



In addition, under the VCAA, a veteran is entitled to a 
complete VA medical examination that includes an opinion 
whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  See 38 U.S.C.A. 
§ 5103(d); 38 C.F.R. § 3.159(c)(4).  Therefore, the Board 
requests that the veteran be afforded the appropriate 
examinations.  

A review of the record shows that the veteran is currently 
incarcerated.  Although arranging such an examination would 
be subject to the limitations imposed by the veteran's 
incarcerated status, it does not does not absolve VA from its 
duty to assist the veteran in developing his claim.  See 
Bolton v. Brown, 8 Vet. App. 185 (1995). 

Regarding the claim of service connection for PTSD, the Board 
notes that the process of verifying the veteran's stressors 
appears to be incomplete.  In a March 2003 letter, the RO 
informed the veteran that one of the individuals named in the 
veteran's stressor statement could not be identified.  The 
other named individual had been identified, and the RO was 
waiting for the file.  However, there are no indications that 
the RO followed up on the matter.  Therefore, the process of 
verifying the reported stressors should be completed.  

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

With respect to the matter of nonservice-connected pension, 
the Board notes that this case presents a circumstance where 
inextricably intertwined issues must be adjudicated prior to 
adjudication of the issue prepared and certified for 
appellate review.  See Chairman's Memorandum No. 01-02-01.  
As the matter of entitlement to nonservice-connected pension 
is inextricably intertwined with the issues of service 
connection on appeal, the Board will defer that issue until 
the development of the increased rating matters is completed.




The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In order to ensure that the record is fully developed, this 
case is REMANDED to the VBA AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should obtain the 
veteran's service personnel and medical 
records.  All attempts to secure this 
evidence must be documented in the claims 
folder by the VBA AMC.  

If, after making reasonable efforts to 
obtain named records the VBA AMC is 
unable to secure same, the VBA AMC must 
notify the appellant and (a) identify the 
specific records the VBA AMC is unable to 
obtain; (b) briefly explain the efforts 
that the VBA AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the VBA AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

3.  The VBA AMC should prepare a detailed 
summary of all of the claimed stressors 
based upon a review of all pertinent 
documents, including the veteran's 
written statements regarding his 
stressors.  

This summary, and copies of all 
associated documents, should be sent to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR) 
at 7798 Cissna Road, Suite 101, 
Springfield, Virginia, 22150, which 
should be requested to provide any 
information which might corroborate the 
occurrence of any of the claimed 
stressors. 

4.  If, and only if a stressor is 
verified, the VBA AMC should make a 
reasonable attempt to afford the 
incarcerated veteran a VA psychiatric 
examination to determine whether PTSD is 
present.  See Bolton v. Brown, 8 Vet. 
App. 185 (1995).  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

The examination report should reflect 
review by the examiner of all pertinent 
information in the claims folder.  Upon 
examination of the veteran, the examiner 
should report whether a diagnosis of PTSD 
based on a finding of a credible/verified 
stressor can be made, under the criteria 
of the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) of the 
American Psychiatric Association, and 
whether it is at least as likely as not 
that any current diagnosis of PTSD is 
related to that credible/verified 
stressor.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  The VBA AMC should make a reasonable 
attempt to afford the incarcerated 
veteran the appropriate VA examinations 
to determine the nature and etiology of 
the multiple disorders that the veteran 
claims are service-connected.  See Bolton 
v. Brown, 8 Vet. App. 185 (1995).  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

The examiner(s) assigned this case must 
be requested to express an opinion as to 
whether any lumbar spine, bilateral hand, 
bilateral ankle, elbow, bilateral vision 
impairment, hypertension, osteoarthritis, 
jock rash with dermatosis, gum disease, 
varicocele of the left testicle, varicose 
veins of the lower extremities, ankylosis 
of the lower extremities, "buck shot" 
injuries to the lower extremities, which 
may be found on examination(s) is/are 
related to service, or if pre-existing 
service, was/were aggravated thereby.  If 
possible, the examiner(s) should indicate 
the date of onset for each disorder 
diagnosed.  




Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand an dif they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for the disorder at 
issue, and nonservice-connected pension 
benefits.  


If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the VBA 
AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



